Citation Nr: 0030491	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  98-13 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for a psychiatric disorder (claimed as a nervous condition).  

2. Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for a skin disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active service in the U.S. Army from June 
1978 to June 1981, and in the U.S. Navy from February 1983 to 
March 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Montgomery Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In July 2000, a 
hearing was held at the RO before the undersigned.  At the 
appellant's request, the record in this case was held open 
for 30 days after the July 11, 2000 hearing in order for him 
to submit additional evidence; however, no additional 
evidence appears to have been received from the appellant 
during that time period.  The claims file arrived at the 
Board on August 24, 2000.  

The appellant elected to represent himself at the July 2000 
hearing, but his appointment of The American Legion as his 
representative has not been revoked.  (See hearing 
transcript, p. 2.)  


REMAND

Entitlement to service connection for a psychiatric disorder 
(claimed as nerves) and for a skin disease was previously 
denied by the RO in October 1994.  The claimant initiated but 
failed to perfect a timely appeal to the Board from that 
determination, which is now administratively final.  
38 U.S.C.A. § 7105 (West 1991).  

The RO has denied the appellant's attempt to reopen his claim 
seeking service connection under the criteria set forth by 
the U.S. Court of Veterans Appeals in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991).  However, the U.S. Court of 
Appeals for the Federal Circuit (the Federal Circuit) has 
overturned these criteria as unduly restrictive.  Instead, 
the Federal Circuit has held that the test for determining if 
new and material evidence has been submitted is found 
exclusively at 38 C.F.R. § 3.156(a) (1998).  Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998).  

The RO has not yet had the opportunity to review the issues 
in the present appeal under this criterion.  However, 
considerations of due process, and the Board's own 
exclusively appellate jurisdiction on such questions, require 
a remand of this appeal to the RO for the following further 
action:  

After completing appropriate further 
development, if any, the RO should review 
the current attempt seeking to reopen the 
claims seeking service connection for a 
psychiatric disorder or for a skin 
disability under the criterion found at 
38 C.F.R. § 3.156(a).  Hodge, id.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.   

The appellant has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).

- 2 -


